Citation Nr: 1003711	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-34 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left kidney 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1951 to October 1951.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims file 
is now in the jurisdiction of the Houston, Texas RO.  In 
October 2009, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  At the hearing, the undersigned 
granted the Veteran's request to hold the case in abeyance 60 
days for the submission of additional evidence.  38 C.F.R. 
§ 20.709.  That period of time has lapsed and no additional 
evidence was received.  Hence, the claim will be considered 
based on the current record.

Although the RO implicitly reopened the Veteran's claim of 
service connection for a left kidney disability by addressing 
the issue on the merits in the October 2006 statement of the 
case (SOC), the question of whether new and material evidence 
has been received to reopen such claim must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An unappealed March 1952 rating decision denied service 
connection for a left kidney disability essentially because 
it was found to have preexisted the Veteran's service without 
any evidence of aggravation therein; an unappealed July 2003 
rating decision continued the denial, also finding that the 
Veteran's left kidney disability was incurred prior to his 
service without any evidence of aggravation therein.  

2. Evidence received since the July 2003 rating decision does 
not tend to show that the Veteran's left kidney disability 
did not preexist his service or that it was aggravated by 
service; does not relate to the unestablished facts necessary 
to substantiate the claim of service connection for a left 
kidney disability; and does not raise a reasonable 
probability of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for a left kidney disability may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The appellant was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  A June 2006 letter provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing.  This letter also informed the appellant of 
disability rating and effective date criteria.  The appellant 
has had ample opportunity to respond/supplement the record 
and he has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) were 
previously associated with his claims file, and pertinent 
postservice treatment records have been secured.  The RO 
arranged for a VA examination in October 2008.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A March 1952 rating decision denied the Veteran's original 
claim of service connection for a left kidney disability, 
essentially because the evidence showed that such disability 
preexisted and was not aggravated by, his service.  He did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.  An unappealed July 2003 rating decision continued 
the denial, finding that there was still no evidence that the 
Veteran's left kidney disability was incurred in service or 
aggravated therein.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

 "New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, then it is not necessary to continue the 
analysis to determine whether it is material.  Id. at 327.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 
(Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The evidence of record in July 2003 included: STRs showing 
that the report of a March 1951 service entrance physical 
examination was silent for any complaints, findings, or 
diagnoses relating to a left kidney disability; a clinical 
evaluation of the genitourinary (GU) system was normal.  In 
June 1951, the Veteran was hospitalized after he complained 
of blood in his urine; cystitis, acute prostatitis and 
congenital phimosis were diagnosed.  In July 1951, chronic, 
left hydronephrosis secondary to obstruction at the 
ureteropelvic junction and acute prostatitis were diagnosed.  

In August 1951, the Veteran reported that he had been 
hospitalized recently for a mild hydronephrosis of the left 
renal pelvis due to obstruction at the uretero-pelvic 
junction; he further reported that he had been told he would 
receive surgical repair upon completion of basic training.  
However, he now felt that he could not continue with basic 
training because of low, left back pain and pain in the penis 
(at the frenum).  The Veteran was advised to try a couple 
more weeks of basic training.  

In September 1951, the Veteran complained of chronic aching 
back pain, weakness, easy fatigability, and intermittent 
burning pain on urination for the past 5 years.  It was noted 
that although he had been under observation previously and 
treated at the GU clinic, he had not reported these symptoms 
on previous GU histories.  It was noted further that the 
Veteran had been hospitalized from June 8 to July 18, 1951 
and from July 16 to August 9, 1951, because of phimosis, 
prostatitis, and moderate hydronephrosis of the left kidney.  
It was determined that the Veteran's left hydronephrosis was 
congenital in nature.

Also in September 1951, the Veteran was admitted for further 
study, treatment, and disposition.  It was noted that the 
Veteran had complained of chronic, aching to sharp pain 
across the upper lumbar spine for the past 5 years.  This was 
accompanied by malaise, easy fatigability, and intermittent 
urinary urgency, frequency, and gross cloudiness of the 
urine.  Previous hospitalizations revealed that the Veteran 
had moderate hydronephrosis of the left upper urinary tree, 
and his physicians had contemplated surgical correction upon 
completion of basic training.  However, the Veteran had 
proven "uncooperative in this respect and [re-entered] the 
hospital at this time after becoming a habitue of the 'sick 
book.'"  After a physical examination, which found that the 
Veteran did not appear acutely or chronically ill, the 
examining physician opined:

In view of the fact that this patient has been 
rather obstreperous since being told he has a 
hydronephrosis and apparently assigning more 
symptoms to this situation than usually found, it 
is felt that he would probably be of little value 
to the service post-operatively following a plastic 
repair of the left hydronephrosis, consequently he 
will be separated from the service rather than 
being subjected to surgical correction of a defect 
known to exist prior to separation.

On October 1951 medical board proceedings, the Veteran was 
found to have the following diagnosis: left hydronephrosis, 
secondary to obstruction at the uretero-pelvic junction.  The 
approximate date of origin for this disability was 1946, with 
the Veteran becoming incapacitated for military duty in 
September 1951.  This disability was not found to be incident 
to service as it existed prior to service, and was not found 
to be permanently aggravated by service.

* Wadsworth, Kansas VA hospital records showing that the 
Veteran was hospitalized from January 1952 to March 1952 for 
hydronephrosis with pyelonephritis.  In January 1952, he 
underwent a pyeloplasty and, in February 1952, he underwent a 
left nephrectomy.

* January 1978 to August 1993 Linda Loma, California VA 
outpatient treatment records noting the Veteran's history of 
a left nephrectomy for tuberculosis.  In September 1987, the 
Veteran complained of recurrent infections in his right 
kidney and hypertension.  It was noted that his left kidney 
had been abstracted secondary to trauma in 1950.  He was 
referred for a urology consult, which was completed in 
November 1987; the impression was history of recurrent 
urinary tract infections, status post left nephrectomy 
secondary to tuberculosis.  

* October 2000 to May 2001 private treatment records from Dr. 
W.Y.K. showing that the Veteran was referred for further 
evaluation of chronic renal insufficiency.  It was noted that 
the Veteran had a history of tuberculosis in the left kidney, 
which required partial and eventual complete nephrectomy.

* September 2001 to May 2003 Las Vegas, Nevada VA outpatient 
treatment records showing treatment for end-stage renal 
disease and preparation for a renal transplantation.  They 
also note the Veteran's history of a left nephrectomy for 
renal tuberculosis in the 1950s.

* A June 2002 statement from the Veteran that he did not have 
a disability before joining the military, and that he did not 
have any bladder/kidney problems until he was stationed at 
Ft. Riley, Kansas, and drank water from a stream after a 
flood.

Evidence received since the July 2003 rating decision 
includes:

* Re-submitted STRs and VA outpatient treatment records from 
Linda Loma, California.  

* An April 2006 statement from the Veteran that he was 
healthy when he entered service and that there were no known 
conditions listed on his induction physical.  He alleges that 
during basic training, he drank unpurified water from a 
stream that caused a bladder infection, which led to 
hydronephrosis with pyelonephritis, and ultimately resulted 
in him losing his left kidney.

* Statements from family members and acquaintances indicating 
that the Veteran was in good health prior to joining the 
military, and that his left kidney was damaged in service.
* The Veteran's November 2006 VA Form 9, substantive appeal, 
in which he states that there was flooding while he was 
stationed at Ft. Riley, Kansas for basic training.  For 
several days thereafter, he stayed in a tent on a hill.  
There was no sanitary drinking water, and a platoon sergeant 
instructed them to drink from a nearby stream.  Upon his 
return to Ft. Riley, the Veteran began to experience burning 
in his urinary tract.  He was treated initially with pills 
and a shot, but two weeks later he was hospitalized for a 
left kidney infection.  The Veteran stated that after he 
continued to complain of his symptoms, he was brought before 
a medical board, and was given the option of either remaining 
in service or receiving a medical discharge.  He opted for 
surgery and a medical discharge, and was admitted to a VA 
hospital near Ft. Leavenworth, Kansas.  He stated that he was 
told he had tuberculosis of the kidney, and that it was most 
likely caused by contaminated stream water.  His kidney was 
subsequently removed and he was discharged from service.  

At the Veteran's October 2009 videoconference testimony, he 
testified that he was admitted to a VA hospital shortly after 
his separation from service, and it was at that time he was 
told that his left kidney had become infected from 
contaminated water and needed to be removed.

* July 2007 to September 2008 VA outpatient treatment records 
noting that the Veteran received a right kidney transplant in 
2005.

* The report of an October 2008 VA examination, when the 
examiner opined that the Veteran's hydronephrosis due to 
ureteropelvic junction obstruction existed prior to service 
as this is a congenital problem.  The examiner noted that at 
the time this was diagnosed, the Veteran had complained of 
pain in the lumbar area for five years.  The Veteran's 
condition was not aggravated by his activities in service.  
His condition deteriorated and in 1952 had the left kidney 
removed due to chronic kidney failure.  The examiner noted 
that there was no mention of tuberculosis while the Veteran 
was in service. 

The Veteran's re-submitted STRs and VA outpatient treatment 
records from Linda Loma, California are duplicates of 
evidence that was previously associated with his claims file, 
and considered by the RO in July 2003; therefore, they are 
not new evidence (see 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a)), and it is not necessary to determine whether 
they are material.  See Vargas-Gonzales, 12 Vet. App. at 327.  

The remaining evidence received since July 2003 is new to the 
extent that it was not previously of record; however, it is 
not material as it does not tend to show that the Veteran's 
left kidney disability is not congenital and, therefore, did 
not preexist his service.  The Board notes that the Veteran 
has submitted lay statements from family members and 
acquaintances to the effect that he did not have any kidney 
problems prior to his entry into service, and acknowledges 
that they are competent to testify regarding facts or 
circumstances that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. 
App. 465, 471 (1994) (finding that "competent testimony is . 
. . limited to that which the witness has actually observed, 
and is within the realm of his personal knowledge").  
However, such statements cannot overcome competent medical 
evidence showing that the Veteran's left kidney disability is 
a congenital condition.  See STRs and the October 2008 VA 
examination report.  [Notably, the Veteran was advised at the 
October 2009 videoconference hearing that in order to reopen 
his claim, he would have to submit medical evidence showing 
that his urethral pelvic junction obstruction was not a 
congenital disability, as that is a medical question.  See 
October 2009 videoconference hearing transcript, pp. 10-11.  
The Veteran indicated he would be able to secure such an 
opinion and the record was held in abeyance for that purpose 
for 60 days; no additional evidence was received during the 
abeyance period.]

The Veteran's own accounts relating his left kidney 
disability to drinking unpurified water in service are 
neither new evidence (as he expressed such opinions earlier 
and they were considered in the July 2003 rating decision), 
nor competent evidence (as he is a layperson and lacks the 
training to opine regarding medical causation).  The matter 
of the etiology of a specific disability is a question that 
is medical in nature and is not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  The Veteran has also submitted statements and 
testimony stating that the doctors who performed his left 
kidney nephrectomy in 1952 told him that his condition was 
the result of drinking contaminated water in service.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a lay person's account of what a physician 
purportedly said is too attenuated and inherently unreliable 
to constitute medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Furthermore, treatment records from the 
Veteran's January to March 1952 hospitalization (when he 
underwent a left nephrectomy, in February 1952) do not 
include any such opinion.  

In summary, none of the additional evidence received since 
the July 2003 rating decision tends to show that the 
Veteran's left kidney disability did not preexist his 
service, or that it was aggravated by his service; thus, none 
addresses the unestablished facts necessary to substantiate 
the claim of service connection for a left kidney disability.  
Accordingly, the additional evidence received since July 2003 
rating decision does not raise a reasonable possibility of 
substantiating the claim, and is not material.  Hence, the 
claim of service connection for a left kidney disability may 
not be reopened.


ORDER

The appeal to reopen a claim of service connection for a left 
kidney disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


